PER CURIAM.
Curtis D. Davis appeals the district court’s orders denying relief on his motion for amendment and correction of the pleadings and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Davis, No. CR-99-55 (E.D. Va. Oct. 10, 2002; Jan. 21, 2003). We decline to consider Davis’s claim, asserted for the first time on appeal, that he was improperly sentenced under the Sentencing Guidelines.* See Holland v. Big River Minerals Corp., 181 F.3d 597, 605 (4th Cir.1999) (issues not raised in district court will generally not be considered on appeal). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 U.S. Sentencing Guidelines Manual (2002).